Citation Nr: 1647703	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for bruxism.

4.  Entitlement to service connection for skin disability, to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles.

5.  Entitlement to an effective date earlier than June 1, 2008, for the award of a 10 percent disability rating for eczema of the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, from June 1989 to June 1993, and from November 2001 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington made in November 2009 and April 2010.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  

The issue of entitlement to an earlier effective date for the award of a 10 percent rating for left leg eczema may be affected by the resolution of VA's appeal in Johnson, as it involves consideration of medical evidence that reasonably implicates the concerns addressed in Johnson.  Therefore, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the earlier effective date issue will be resumed.
 
The issues of entitlement to service connection for psychiatric disability on a de novo basis, service connection for bruxism, and service connection for skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed June 2003 rating decision.

2.  Evidence received since the June 2003 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he failed to appear; his request for a hearing was deemed withdrawn.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has raised any concerns as to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for PTSD.  The Board has determined that new and material evidence sufficient to reopen the claim has been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).
The RO originally denied the Veteran service connection for PTSD in June 2003.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, on November 2009, the RO found that the Veteran submitted new and material evidence and reopened the claim; then the RO denied the claim for service connection on its merits.  The Veteran appealed.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

In the June 2003 rating decision, the RO denied the Veteran's claim, because there was no evidence of  a diagnosis of PTSD.  The Veteran subsequently submitted a private medical opinion from a clinical psychologist which indicated that the Veteran had a diagnosis of chronic PTSD.  This new evidence is deemed to be credible in the context of the claim for new and material evidence, because it is within the competency of the expert's opinion.  Therefore, the evidence submitted since the last final denial is new and material and leads to a substantial likelihood of that the Veteran can substantiate his claim.  Accordingly, the Veteran's claim for service connection for PTSD is deemed reopened.


ORDER

New and material evidence having been received the Veteran's claim for PTSD is reopened.



REMAND

With respect to psychiatric disability, the Veteran's treatment records document a number of psychiatric diagnoses.  The Board finds that a VA examination is necessary to address the etiology of the psychiatric disorders.

Turning to the bruxism disorder, the Board notes that bruxism has been defined as the involuntary grinding or clenching of teeth; the causes of which include aggression, emotional tension, anger, fear, and frustration.  Bruxism, Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  Given the further action required for the claimed psychiatric disorder, the Board finds that further development is required for the bruxism issue as well. 

The Veteran contends that he is entitled to service connection for pseudofolliculitis barbae.  After the Veteran filed for service connection, the RO provided the Veteran with a VA examination in September 2008 which revealed a diagnosis of eczema of the left leg (a condition for which the Veteran has already been granted service connection) but did not reveal a diagnosis of pseudofolliculitis barbae.  Nevertheless, a treatment record, from VA Medical Center Puget Sound Health Care dated November 10, 2008, indicates that the Veteran sought treatment for pseudofolliculitis barbae.  The treatment for pseudofolliculitis barbae indicates that the Veteran may have developed pseudofolliculitis barbae during the pendency of the appeal.  It is important to note, that this is sufficient to trigger VA's duty to assist, because a disability that manifests during the pendency of the appeal is considered a current disability even if it resolves prior to the completion of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Furthermore, VA treatment records from September 2009 to September 2016 (available in VBMS: Receipt Date 10/11/2016; Document Type: CAPRI; Subject: VAMC SEATTLE CAPRI RECORDS) indicate that the Veteran was diagnosed with other specified diseases of the hair and hair follicles.  This is sufficiently related to the underlying claim for pseudofolliculitis barbae as to fall within the scope of the claim.  See Clemons.  The record does not contain a VA examination of record discussing treatment for pseudofolliculitis barbae or the diagnosis of other specified diseases of the hair and hair follicles.  Therefore, this matter must be remanded for an additional VA examination in order to discuss the significance if any of this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any indicated procedural and/or evidentiary development required in connection with the claim of service connection for psychiatric disability based on military sexual trauma.

2.  Arrange for a VA examination of the Veteran by a psychiatrist to determine the nature and etiology of any psychiatric disorder.  The examiner must be provided with access to the claims files.

The examiner is request to review the claims files, and examine the Veteran.  The examiner is requested to provide an opinion as to each of the following:

A.  Does the Veteran have PTSD?  If so, is it at least as likely as not that the PTSD is due to sexual trauma occurring during the Veteran's service in the military?  If the Veteran has PTSD that is not due to military sexual trauma, identify the stressor(s) on which the diagnosis is based.

B.  Is it at least as likely as not that any psychiatric disorder, other than PTSD, identified is etiologically related to service.

C.  Does the Veteran have bruxism?  If so, is it a symptom of any psychiatric disorder identified?

A complete rationale for any opinion offered should be provided.

3.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology the Veteran's claimed skin disorders to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles.  

With respect to each skin disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.  The examiner should provide a complete rationale for the opinion.  

Note:  In discussing the rationale, the examiner should discuss the significance, if any, of the fact that the Veteran sought treatment for pseudofolliculitis barbae in November 2008 at VA Puget Sound Health Care (available in Veteran's paper claims file) and the fact that the Veteran's treatment records from September 2009 to September 2016 (available in VBMS: Receipt Date 10/11/2016; Document Type: CAPRI; Subject: VAMC SEATTLE CAPRI RECORDS) indicate that the Veteran was diagnosed with other specified diseases of the hair and hair follicles.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


